            Case 3:18-cv-01173-TSH Document 32 Filed 01/18/19 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                         NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN FRANCISCO DIVISION
10 STRIKE 3 HOLDINGS, LLC,                          Case Number: 3:18-cv-01173-TSH
11                       Plaintiff,                 Honorable Thomas S. Hixson
12 vs.                                              [PROPOSED] ORDER ON PLAINTIFF’S
13 JOHN DOE subscriber assigned IP address          APPLICATION TO VACATE THE
                                                    INITIAL CASE MANAGEMENT
   73.223.103.234,
14                                                  CONFERENCE
                     Defendant.
15

16

17

18         THIS CAUSE came before the Court upon Plaintiff’s application to vacate the Initial

19 Case Management Conference currently scheduled for January 24, 2019, and the Court, finding

20 good cause, does hereby order as follows:

21         ORDER: Plaintiff’s application is granted. The Initial Case Management Conference

22 scheduled for January 24, 2019 is vacated.

23         SO ORDERED this ______            January
                            18th day of _______________________, 2019.

24
                                                By:_______________________________
25                                              United States Magistrate Judge
                                                Honorable Thomas S. Hixson
26   IT IS FURTHER ORDERED:
27   The Initial Case Management Conference is rescheduled to April 25, 2019 at 10:00 a.m., in
     Courtroom A, 15th Floor. A Case Management Conference Statement is due no later than
28
     April 18, 2019.                             1

     [Proposed] Order on Plaintiff’s Application to Vacate the Initial Case Management Conference
                                     Case No. 3:18-cv-01173-TSH
